Citation Nr: 1533519	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  13-00 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than May 2, 2011 for the grant of service connection for PTSD.  

3.  Entitlement to higher initial evaluations for ischemic heart disease (IHD), evaluated as 60 percent disabling from February 8, 2012 to April 12, 2012; as 10 percent disabling from April 13, 2012 to July 17, 2012; and as 30 percent disabling from July 18, 2012.

4.  Entitlement to an effective date earlier than February 8, 2012 for the grant of service connection for IHD.

5.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from April 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) via videoconference in January 2015.  A transcript of the hearing has been associated with the record.

The issues of entitlement to higher initial evaluations for PTSD and IHD, as well as the claim for a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  During the January 27, 2015 hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his attorney, that a withdrawal of the appeal with respect to the issue of entitlement to an effective date earlier than May 2, 2011 is requested.

2.  The Veteran's initial claim of entitlement to service connection for IHD was received by VA on February 8, 2012; service connection was subsequently granted, effective February 8, 2012. 

3.  The record contains no informal claim, formal claim, or any written intent to file a claim of entitlement to service connection for IHD prior to February 8, 2012. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for an effective date prior to February 8, 2012, for the grant of service connection for IHD have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.157 , 3.160, 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal with respect to the claim of entitlement to an effective date earlier than May 2, 2011 for the grant of service connection for PTSD, and hence, there remain no allegations  of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Earlier Effective Date for the Grant of Service Connection for IHD

The Veteran asserts that an earlier effective date is warranted for the grant of service connection for IHD.  During the January 2015 hearing, his attorney argued that the Veteran had filed a claim in 2010, and that the effective date for the grant of service connection for IHD should correspond to the receipt of that claim.

Review of the record reflects that a VA Form 21-4138 was received by VA on November 30, 2010.  Therein, the Veteran stated the following:

I would like to inform VA of my intesion [sic] to file a claim for service connected compensation for injuries and/or illnesses that were aggravated, occurred, or may be presumed to have occurred because of exposure to hazards while I was on active duty in the military.

In December 2010, the AOJ contacted the Veteran to request clarification regarding the disability or disabilities he claimed as the result of Agent Orange exposure.  He responded that he had an upper respiratory condition that he felt was caused by Agent Orange exposure.  Service connection for chronic bronchitis was granted in a March 2011 rating decision. 

In May 2011, the Veteran submitted a claim of entitlement to service connection for PTSD.  This claim was granted in an August 2011 rating decision.

On February 8, 2012, the AOJ received the Veteran's claim of entitlement to service connection for IHD.  He noted that his heart condition was diagnosed around November 2011.


The effective date for the grant of service connection for disability compensation is the "day following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).

The effective date of an award of compensation based on direct service connection is the date following separation from service, if the claim is received within one year of that date.  Otherwise, the effective date is the date VA receives the claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

With respect to the phrase "the date entitlement arose", the Court of Appeals for Veterans Claims (Court) has stressed what that phrase does not mean.  In McGrath v. Gober, 14 Vet. App. 28, 35 (2000), the Board had found the earliest date that a VA examiner had diagnosed PTSD as "the date entitlement arose" and used that date, rather than a much earlier date of receipt of claim, as the effective date.  The Court soundly rejected that rationale.  The Court stressed that the date of the medical evidence itself is irrelevant where an initial service connection claim is pending, even if it was submitted over twenty years after the time period in question.  The Court offered, under the circumstances of an original claim for service connection, the date that the Veteran submitted the claim or the date the Veteran was released from active service, whichever applies, ultimately controls the effective date for benefits.  Id.  This conclusion is borne out in Lalonde v. West, 12 Vet. App. 377 (1999), where the Court stressed that the effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection. 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to a Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  See Norris v. West, 12 Vet. App. 413, 421 (1999), distinguishing between an original claim and a claim for increased rating, the latter of which may be initiated by a medical examination or hospitalization, under 38 C.F.R. § 3.157. 

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  38 C.F.R. § 3.816 sets forth the effective date rules required by orders of the United States District Court in the class-action case of Nehmer v. U. S. Department of Veterans Affairs, No. CV-86- 6160 (N.D. Cal. May 17, 1991) (Nehmer Stipulation).  For purposes of this section, a Nehmer class member includes a Vietnam veteran who has a covered herbicide disease. 

If a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award, if the class member's claim for disability compensation for the covered herbicide disease was either pending before the VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, will be the later of the date such claim was received by VA or the date the disability arose, unless the claim was received within a year following separation from service.  A claim will be considered a claim for compensation for a particular covered herbicide disease if: (1) the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989, and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  See 38 C.F.R. § 3.816(c)(2).  Ischemic heart disease is included on the list of disabilities that are entitled to presumptive service connection based on herbicide exposure, effective as of August 31, 2010.  The term 'ischemic heart disease' includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.  38 C.F.R. § 3.309(e).

If the above requirements are not met, the effective date of the award shall be determined in accordance with 38 C.F.R. § 3.400.

As IHD is a covered herbicide disease, the Veteran is considered a Nehmer class member.  See 38 C.F.R. § 3.816(b)(1)(2).  

In a March 2015 statement, the Veteran's attorney argued that under Nehmer, the effective date for award of service connected disability is the later of the date that VA receives an "initial claim" for Agent Orange disease, or the date the Agent Orange disease is first diagnosed.  She maintained that "initial claim" referred to the first claim filed after or pending on September 25, 1985, and that a claimant was not required to refer to Agent Orange in any initial claim.  

However, having reviewed the record and considered the Veteran's contentions, the Board concludes that an earlier effective date pursuant to Nehmer and 38 C.F.R. § 3.816 is not available to the Veteran.  The record reflects no claim for disability compensation for any such disease either pending before VA on May 3, 1989 or received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for ischemic heart disease (i.e. August 31, 2010).  The record contains no application, statement, or submission that may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for this covered herbicide disability, and VA had not issued a decision on any such claim between May 3, 1989, and the effective date of the statute or regulations establishing a presumption of service connection for this covered disease.  Notably, the November 2010 submission by the Veteran identified no disability.  In December 2010, the Veteran specified that he sought benefits for a respiratory condition.  A claim specifying an intent to seek compensation for a heart condition was not received until February 8, 2012.  Thus, the provisions of 38 C.F.R. § 3.816 are inapplicable in this case. 

The Board has considered whether any evidence of record prior to February 8, 2012 could serve as an informal claim in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (emphasis added).  The Board has reviewed the evidence to determine whether any communication submitted by the Veteran indicates an attempt to apply for service connection for heart disease.  However, no document submitted prior to 
February 8, 2012 indicates intent to pursue a claim of entitlement to service connection for this condition.   

As it is the "unequivocal command" of 38 U.S.C.A. § 5110(a) that the effective date of benefits cannot be earlier than the filing of an application therefore, Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999), the RO granted the earliest effective date for a grant of service connection for IHD that the law allows.  The exact date on which entitlement arose need not be ascertained in order to conclude that the February 8, 2012 date selected by the RO, is the earliest possible effective date here.  If entitlement arose prior to that date, the date of claim would be the later of the two, and hence the correct effective date as provided by 38 C.F.R. § 3.400(b)(2).  Moreover, while VA must interpret a claimant's submissions broadly, it is not required to conjure up issues not raised by claimant. That is to say, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon, supra; Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  There is simply no legal entitlement to an earlier effective date for the award of service connection for IHD. 

In addition, the Veteran's attorney has essentially argued that the Court's holding in McGrath is applicable to his case as he had previously filed a claim in 2010, and that such claim actually constituted a claim of entitlement to service connection for IHD.  However, in contrast with the findings in McGrath, the Veteran did not have an original claim for service connection for any heart disease pending earlier than February 8,, 2012.  As noted, the AOJ sought clarification of the Veteran's 2010 correspondence and he responded that he sought service connection for a respiratory condition.  The Board thus concludes that the Veteran had no pending claim for IHD prior to February 8, 2012.  See 38 C.F.R. § 3.160(c) (a "pending claim" means an application, formal or informal, which has not been finally adjudicated). 

The law is controlling and not the facts.  The appeal for an effective date earlier than February 8, 2012, for the grant of service connection for IHD must be denied as a matter of law.  Sabonis, supra.


ORDER

The appeal regarding entitlement to an effective date earlier than May 2, 2011 for the grant of service connection for PTSD is dismissed.

Entitlement to an effective date earlier than February 8, 2012 for the grant of service connection for IHD is denied.


REMAND

An initial matter, the Board observes that the record contains several one-page VA Medical Center reports of hospitalization, indicating hospitalizations in July 2012, September 2012, April 2014, and July 2015.  The records generated as the result of these hospitalizations do not appear in the electronic claims file.  They should be obtained.

With regard to the evaluation of the Veteran's PTSD, the Board notes that a VA treatment record in dated in January 2015 indicated that the Veteran inquired about medications.  The provider indicated that an August 2014 psychiatry note had suggested that the Veteran's medication might be increased.  This note is not in the record, and the most recent VA treatment records added to the file do not include any regarding psychiatric treatment.  Any outstanding VA psychiatric treatment records should be obtained and added to the record.  The Board further notes that while a VA psychology examination was carried out in May 2014, the August 2014 psychiatry note and a record review by a private provider in January 2015 and submitted by the Veteran's attorney in March 2015 suggest worsening of the Veteran's psychiatric disorder.  Thus, a current examination is warranted.

With respect to the initial rating of the Veteran's IHD, the Board observes that he last underwent VA examination for his heart condition in April 2012.  Since then, he has been seen on numerous occasions by VA providers, and various tests have been administered.  Moreover, his January 2015 testimony and a March 2015 VA treatment record indicate the Veteran's complaints of fatigue.  This evidence suggests worsening of the Veteran's IHD.  Thus, a current examination should be conducted.

Finally, the Board notes that the Veteran submitted a claim for a TDIU in November 2013, and that such claim was denied in a May 2014 rating decision.  During the January 2015 hearing, the Veteran's attorney expressed disagreement with the denial of a TDIU.  The Board construes this testimony as a notice of disagreement (NOD) to the May 2014 rating decision.  The filing of a NOD places a claim in appellate status.  Therefore, a statement of the case regarding this issue must be issued to the appellant.  As such, this issue must be remanded.  Manlincon v. West, 12 Vet. App. 239, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the severity of his service-connected PTSD.  

Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report. 

Following examination of the Veteran and review of the claims file, the examiner should identify all currently present manifestations of the Veteran's PTSD.  

2.  Schedule the Veteran for a VA examination to determine the severity of his service-connected heart disease.  

Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report. 

Following examination of the Veteran and review of the claims file, the examiner should identify all currently present manifestations of the Veteran's heart disease.  

3.  Review the examination reports to ensure that the questions posed by the Board are appropriately addressed.   Any deficiency should be resolved prior to recertification to the Board.

4.  Issue the appellant a statement of the case on the issue of entitlement to a TDIU pursuant to 38 C.F.R. § 19.26 (2014).  If the appellant perfects his appeal by submitting a timely and adequate substantive appeal, then the AOJ should return the claim to the Board for the purpose of appellate disposition.

5.  Then, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


